DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
07/27/2021.

Status of Rejections
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.

Claim(s) 33-48 is/are pending and under consideration for this Office
Action.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 35-36, 38-39, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 35: The phrase "including possible ranges " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Additionally, claim 35 contains a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), which renders the claim indefinite. MPEP § 2173.05(c).

Claim 36: The phrase "including possible ranges " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 38: The claim contains a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), which renders the claim indefinite. MPEP § 2173.05(c).

Claim 39: The limitation claiming “wherein the conducting oxide of the porous layer of a conducting or semi-conducting oxide” does not have antecedent basis for “semi-conducting oxide”, which has been cancelled in other parts of claim 39 and claim 33. 

Claim 41: The phrase "such as " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33, 37, 40-43, and 45-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadtochenko et al ("Nanophotobiocatalysts Based on Mesoporous Titanium Dioxide Films Conjugated with Enzymes and Photosynthetic Reaction Centers of Bacteria", High Energy Chemistry, vol 42, no 7, 2008, pages 591-593).

Claim 33: Nadtochenko discloses an electrochemical cell (see e.g. page 591, col 2, paragraph started with “The electrochemical parameters of Nadtochenko) comprising: 
an electrode (see e.g. Fig 1 of Nadtochenko), the electrode comprising: 
a substrate (see e.g. #4 on Fig 1 of Nadtochenko) 
on which is located a porous layer of a conducting oxide (see e.g. #1 on Fig 1 of Nadtochenko) and 
having located thereon Ferredoxin NADP Reductase (FNR) (see e.g. page 591, col 1, paragraph starting with “The goal” and #2 on Fig 1 of Nadtochenko).

Claim 37: Nadtochenko discloses that the porous layer of a conducting oxide is formed of nanoparticles (see e.g. Fig 1 of Nadtochenko).

Claim 40: Nadtochenko discloses that the substrate comprises an electrically conductive layer (see e.g. #3 on Fig 1 of Nadtochenko).

Claim 41: Nadtochenko discloses that the electrically conductive layer is ITO (see e.g. caption on Fig 1 of Nadtochenko).

Claim 42: Nadtochenko discloses that the electrically conductive layer is optically transparent (ITO, see e.g. light penetrating the electrode on Fig 1 of Nadtochenko).

Claim 43: Nadtochenko discloses that the electrically conductive layer is ITO (see e.g. caption on Fig 1 of Nadtochenko).

Claim 45: Nadtochenko discloses that the substrate comprises an inert support layer (glass, see e.g. caption on Fig 1 of Nadtochenko).

Claim 46: Nadtochenko discloses that the inert support layer is glass (see e.g. caption on Fig 1 of Nadtochenko).

Claim 47: Nadtochenko discloses one further enzyme immobilized on the electrode (hydrogenase and NADP+reductase, see e.g. page 592, col 1 of Nadtochenko).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nadtochenko, as evidenced by Horiba (“What is a nanoparticle?”) for claim 38. 

Claim 36: Nadtochenko discloses the pore are mesoporous (see e.g. page 591, col 1, paragraph starting with “The goal” and #2 on Fig 1 of Nadtochenko). Mesoporous pores have a size of 2-50 nm, which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 38: Nadtochenko discloses that the porous layer of a conducting oxide is formed from nanosized particles (see e.g. #1 and caption on Fig 1 of Nadtochenko). As evidenced by Horiba, nanosized particles are particles less than 100 nm, which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nadtochenko in view of Cosnier et al (“A glucose biosensor based on enzyme entrapment within polypyrrole films electrodeposited on mesoporous titanium dioxide”, Journal of the Electroanalytical Chemistry, 469, 1999, pages 176-181). 

Claim 34: Nadtochenko does not explicitly teach that the porous layer of a conducting oxide has a thickness of over 0.1, 0.2, 0.3, 0.4 or 0.5 µm. Nadtochenko discloses that the enzyme is immobilized on the porous layer (see e.g. page 591, col 1, paragraph starting with “The goal” of Nadtochenko). Cosnier teaches that a thickness of 4-8 µm (see e.g. page 177, col 2, paragraph 2.3 of Cosnier) was sufficient for immobilizing an enzyme (see e.g. abstract and conclusion of Cosnier). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Nadtochenko by using a thickness of 4-8 µm for the porous layer as taught in Cosnier because Cosnier teaches that this is a sufficient thickness for immobilizing an enzyme. 

Claim 35: Nadtochenko does not explicitly teach that the porous layer of a conducting oxide has a thickness of from 0.5 to 500 µm or 0.5 to 400, 300, 200, 100, 75, 50, or 40 µm, including possible ranges from 0.5 to 30 µm, 0.5 to 25 µm, 0.5 to 20 µm, 0.5 to 15 µm, 0.5 to 10 µm or 0.5 to 5 µm. Nadtochenko discloses that the enzyme is immobilized on the porous layer (see e.g. page 591, col 1, paragraph starting with “The goal” of Nadtochenko). Cosnier teaches that a thickness of 4-8 µm (see e.g. page 177, col 2, paragraph 2.3 of Cosnier) was sufficient for immobilizing an enzyme (see e.g. abstract and conclusion of Cosnier). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Nadtochenko by using a thickness of 4-8 µm for the porous layer as taught in Cosnier because Cosnier teaches that this is a sufficient thickness for immobilizing an enzyme.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Nadtochenko in view of Liu et al (“Macroporous indium tin oxide electrode layers as conducting substrates for immobilization of bulky electroactive guests”, Electrochemica Acta, 140, 2014, pages 108-115). 

Claim 39: Nadtochenko does not explicitly teach that the conducting oxide of the porous layer of a conducting oxide is selected from one or more of indium tin oxide (ITO) or fluorine doped tin oxide (FTO). Nadtochenko teaches the material is titanium dioxide (see e.g. title of Nadtochenko) and that the enzyme is immobilized on the porous layer (see e.g. page 591, col 1, paragraph starting with “The goal” of Nadtochenko). Liu teaches that porous ITO particles are suitable for immobizilation of enzymes (“electroactive guests”) (see e.g. abstract of Liu). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Nadtochenko by replacing titanium dioxide with ITO as taught in Liu because Liu teaches ITO is suitable conducting oxide of the porous layer for immobilization of enzymes. MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Nadtochenko in view of Nomura et al (US 2010/0282601 A1). 

Claim 44: Nadtochenko does not explicitly teach that the electrically conductive layer has a metal wire provided thereon. Nadtochenko teaches cell uses a photoelectrode (see e.g. Fig 1 of Nadtochenko). Nomura teaches a photoelectrode cell (see e.g. abstract of Nomura) which includes a wire extending from the conductive layer (see e.g. #150 on Fig 1 of Nomura) to complete the circuit of the cell (see e.g. [0105] of Nomura). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Nadtochenko to include the wire of Nomura to complete the circuit of the cell. 

Response to Arguments
Applicant’s arguments filed on 01/12/2022 with respect to the newly amended claim have been fully considered and are persuasive. The previous rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795